662 So. 2d 432 (1995)
PREFERRED MUTUAL INSURANCE COMPANY, a New York Corp., a/s/o Arthur and Anna Goldstein Hebrew Academy of South Dade, a Private School Corp., d/b/a Goldstein Hebrew Academy, and Arthur and Anna Goldstein Hebrew Academy of South Dade, a Private School Corporation d/b/a Goldstein Hebrew Academy, Individually, Appellants,
v.
MATRIX CONSTRUCTION CORP., a Florida corporation, Wolfberg/Alvarez and Associates, Inc., a Florida Corporation f/k/a Wolfberg, Alvarez, Terracido and Assocs., Rocky and Angie Enterprises, Inc., a Florida Corporation f/k/a Stanley Roofing Co., Inc., and American testing and Engineering Corp., an Indiana Corp. d/b/a Atec Associates, Inc., Jointly and Severally, Appellees.
No. 95-2339.
District Court of Appeal of Florida, Third District.
November 8, 1995.
Jay M. Levy; Riley & Knoerr and Sheri L. Critelli, Ft. Lauderdale, for appellants.
Schreiber, Rodon-Alvarez and Gerhardt Schreiber, Coral Gables, for appellees.
Before BARKDULL, BASKIN and GODERICH, JJ.
PER CURIAM.
We reverse a trial court's order referring a matter to arbitration, finding that the appellees waived the right to arbitrate by seeking the benefits of discovery rules prior to filing their motion to arbitrate. Hardin Int'l, Inc. v. Firepak, Inc., 567 So. 2d 1019 (Fla. 3d DCA 1990); Rolls v. Bliss & Nyitray, Inc., 408 So. 2d 229 (Fla. 3d DCA 1981), appeal dismissed 415 So. 2d 1359 (Fla. 1982); Winter v. Arvida Corp., 404 So. 2d 829 (Fla. 3d DCA 1981).
Therefore, the matter is returned to the trial court for further proceedings therein.
Reversed and remanded.